Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Patrick McGriff, D.O.,
Petitioner,
v.
Centers for Medicare & Medicaid Services,
Respondent.
Docket No. C-16-32
ALJ Ruling No. 2016-6

Date: December 31, 2015

DISMISSAL

The Centers for Medicare & Medicaid Services (CMS), through its administrative
contractor, CGS Administrators, LLC (CGS), revoked the Medicare enrollment and
billing privileges of Patrick McGriff, D.O. (Dr. McGriff or Petitioner). Dr. McGriff
requested reconsideration of the revocation. However, CGS rejected Petitioner’s
reconsideration request as untimely and did not issue a reconsidered determination. Dr.
McGriff then requested a hearing before an Administrative Law Judge (ALJ). Because
ALJs only have jurisdiction to review reconsidered determinations involving the
revocation of a Medicare provider or supplier, a provider or supplier has no right to ALJ
review when CMS or a CMS administrative contractor has not issued a reconsidered
determination. Therefore, in the absence of a reconsidered determination, I dismiss
Petitioner’s request for hearing.

I. Case Background and Procedural History

Dr. McGriff is a physician licensed to practice in Ohio. Ina July 14, 2014 initial
determination, CGS informed Dr. McGriff that it was revoking his Medicare enrollment
and billing privileges, effective August 13, 2014. As the grounds for revocation, CGS
cited 42 C.F.R. § 424.535(a)(12) and stated that the Ohio Department of Job and Family
Services had terminated Petitioner’s Medicaid provider agreement effective March 24,
2011. The letter informed Petitioner of his right to request reconsideration within 60
calendar days of the postmark date. Request for Hearing, Additional Document A.

On July 24, 2015, Petitioner, through his attorney, requested reconsideration of CGS’s
initial determination. Petitioner acknowledged that the notice of revocation was
postmarked on July 14, 2014, but alleged that he did not receive the notice until July 22,
2015, and that “[i]t likely failed to reach him because it was not properly

addressed.” Petitioner claimed that the post office box to which the letter was sent was
an incorrect address since neither he nor his employer maintained an address at that
location. Request for Hearing, Additional Document B.

On August 26, 2015, CGS sent a letter to Petitioner titled “Returned Reconsideration
Request.” CGS informed Petitioner that his request for reconsideration was received on
July 24, 2015. CGS stated that it could not process Petitioner’s reconsideration request
because more than 60 days had passed since the date of the original determination.
Request for Hearing, Additional Document C.

Petitioner requested a hearing on October 15, 2015. Petitioner sought review of CGS’s
actions and asserted that CGS disregarded the regulations at 42 C.F.R. §§ 424.545 and
498.22. Specifically, Petitioner noted that CGS incorrectly counted Dr. McGriff’s 60-day
period to file a reconsideration request from the date of the revocation notice rather than
from the date Dr. McGriff received the revocation notice. Petitioner indicated that the
regulations establish a presumption that the revocation notice was received five days after
the date on the notice, unless there is showing that it was received later than that.’

On October 22, 2015, I issued an Acknowledgment and Order to Show Cause (Order).
My Order noted that CGS rejected Petitioner’s reconsideration request as untimely.

' [agree with Petitioner that CGS incorrectly stated the regulatory standard for timely
filing a reconsideration request. Petitioner had 60 days to file the reconsideration request
following receipt of the initial determination. 42 C.F.R. § 498.22(b)(3). However, as
Petitioner noted, the regulations also establish a presumption of receipt of the initial
determination five days after the date on the notice and that Petitioner filed the
reconsideration request a year after CGS issued the initial determination. Although
Petitioner asserted to CGS that he received the initial determination late because it was
sent to an incorrect address (Request for Hearing, Additional Document B), CGS
apparently did not consider this a sufficient showing under section 498.22(b)(3) to
overcome the presumption of receipt within five days of the date of the initial
determination. CGS did not actually discuss this issue in the notice rejecting the
reconsideration request. See Request for Hearing, Additional Document C. As explained
below, because I do not have authority to review the rejection of a reconsideration
request due to untimeliness, the deficiencies that may exist in CGS’s notice rejecting the
reconsideration request are not before me.
Citing Karthik Ramaswamy, DAB No. 2563 (2014) (en banc), aff'd, Ramaswamy v.
Burwell, 83 F. Supp. 3d 846 (E.D. MO 2015), I ordered Petitioner to show cause why I
should not dismiss his hearing request on the grounds that he was not entitled to ALJ
review of a CMS contractor’s decision to dismiss or reject an untimely reconsideration
request.

In accordance with the deadlines established in my Order, Petitioner filed a response in
which he argued that his reconsideration request was timely filed. CMS replied that
Petitioner has no right to an ALJ hearing in the absence of a reconsidered determination;
CMS urged dismissal of Petitioner’s hearing request. CMS also addressed the merits of
Petitioner’s argument related to service of the initial determination, arguing that CGS
properly mailed it to the address of Dr. McGriff’s employer.

IL. Discussion

Certain cases adjudicated under the procedural regulations in 42 C.F.R. part 498 include a
request for reconsideration as the first step in the appeal process. See 42 C.F.R. § 498.5.
When the regulations require this additional level of appeal, the provider or supplier must
file a reconsideration request within 60 days from receipt of the notice of initial
determination, unless CMS or a CMS administrative contractor determines there is “good
cause” for extending the deadline. 42 C.F.R. §§ 498.5(1)(1); 498.22. If CMS (or its
contractor) receives a properly-filed request for reconsideration, it issues a “reconsidered
determination, affirming or modifying the initial determination and the findings on which
it was based.” 42 C.F.R. § 498.24(c). If an initial determination is not reconsidered, then
the initial determination is “binding.” 42 C.F.R. § 498.20(b)(1). It is only after a
provider or supplier has received a reconsidered determination from CMS that the
provider or supplier is entitled to a hearing before an ALJ. Karthik Ramaswamy, M.D.,
DAB No. 2563, at 7 (2014).

In response to my Order, Petitioner argues that Ramaswamy incorrectly stated that ALJs
do not have jurisdiction to review a CMS contractor’s dismissal of a reconsideration
request. Further, Petitioner asserts that this holding was dictum. Petitioner also argues
that, as noted by the dissent in Ramaswamy, the part 498 regulations do not explicitly
authorize CMS or its contractor to dismiss a request for reconsideration, particularly in a
situation where the wrong standard was applied to determine timeliness and the request
was filed timely.

CMS replied that Ramaswamy did in fact hold that ALJs only have jurisdiction to review
reconsidered determinations when the regulations require reconsideration as the first level
of appeal.

lagree with CMS that Ramaswamy did address an ALJ’s jurisdiction when CMS or a

CMS contractor rejects a reconsideration request as untimely. Ramaswamy, consistent
with previous administrative decisions (Better Health Ambulance, DAB No. 2475 at 4
(2012); Denise A. Hardy, D.P.M., DAB No. 2464 at 4 (2012); Hiva Vakil, M.D., DAB
No. 2460 at 5 (2012)), held that ALJs only have jurisdiction to review reconsidered
determinations, and the rejection of an untimely reconsideration request is not a
reconsidered determination. Further, a federal district court affirmed the final agency
decision in Ramaswamy. See Ramaswamy v. Burwell, 83 F. Supp.3d 846, 854 (E.D. Mo.
2015). The district court provided a lengthy analysis related to an ALJ’s jurisdiction.
The federal district court stated the following:

As explained in the preceding paragraphs, the [Department of
Health and Human Services] regulations create a system of
appellate rights and procedures regarding enrollment
determinations. These procedures, as interpreted by the ALJ
and DAB, require a reconsidered determination before any
review of a[] [CMS] contractor’s initial determination can
occur. Both the ALJ and DAB found that [the CMS
contractor] did not issue a reconsidered determination; instead
it dismissed Ramaswamy’s request as untimely.

According to Ramaswamy, the ALJ’s and DAB’s
interpretation is improper. Specifically, Ramaswamy
contends that “[a] supplier has a ‘right to reconsideration’ to
the extent that he ‘files a written request . . . /w/ithin 60 days
from receipt of the notice of initial determination... .
Because [the CMS contractor] failed to address the merits of
[Ramaswamy’s] request for reconsideration in its response,
[the CMS contractor] effectively denied [Ramaswamy’s]
right to reconsideration as explicitly required by 42 C.F.R.
§ 498.22.” Further, by interpreting the regulations as
depriving them of the authority to review [the CMS
contractor’s] actions absent a reconsidered determination, the
ALJ and DAB effectively made a nullity of the right to
reconsideration established under the regulations.

Ramaswamy fails to show that the ALJ’s and DAB’s
interpretation of the applicable regulations is not entitled to
deference. The regulations establish a detailed set of
procedures for enrollment, which includes procedures to be
followed for exercising appeal rights. The ALJ and DAB
found that this detailed scheme is exclusive—that if the
regulations do not explicitly establish a right to appeal in a
particular situation, no right to appeal exists in that situation.
While this may not be the only possible interpretation of the
regulations and while it may in certain situations be unfair, it
is not plainly erroneous or inconsistent with the regulations.

Ramaswamy v. Burwell, 83 F. Supp.3d 846, 854 (E.D. Mo. 2015) (emphasis in original)
(internal citations omitted).

In the present matter, there is no dispute that CGS issued an initial determination to Dr.
McGriff on July 14, 2014, revoking his Medicare enrollment and billing privileges.
Petitioner acknowledges receipt of the initial determination, “which was postmarked July
14, 2014, but not in fact received until later — July 22, 2015.” Request for Hearing,
Additional Document B at 1. The parties further agree that CGS rejected the
reconsideration request as untimely and never issued a reconsidered determination.
Request for Hearing, Additional Document C.

A request for reconsideration that a CMS contractor rejects or dismisses does not
constitute a “reconsidered determination” that entitles the affected party to request an
ALJ hearing. See 42 C.F.R. §§ 498.24, 498.5(1)(2); see also Ramaswamy, DAB No. 2563
at 7. Because there is no reconsidered determination in this case, Petitioner has no right
to an ALJ hearing. Further, in the absence of a reconsidered determination, the initial
revocation determination became binding and, therefore, administratively final. See

42 CFR. § 498.20(b).

III. Conclusion

Because CMS rejected Petitioner’s request for reconsideration for untimeliness and did
not issue a reconsidered determination in this case, Petitioner has no right to hearing
before an ALJ. Therefore, I dismiss Petitioner’s request for hearing. 42 C.F.R.

§ 498.70(b).

/s/
Scott Anderson
Administrative Law Judge
